DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/8/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 7/8/2021 are hereby withdrawn. Applicants affidavit from Eiko Uno submitted on 11/8/2021 has been received. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 21-23 are newly added. Claim 9 has been amended. Claims 6-8 have been withdrawn. Claims 6-23 are pending. Claims 9-23 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/468,518 and PCT/JP2018/009019 filed on 3/8/2017 and 3/8/2018, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/8/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/8/2021, 1/12/2022 and 3/14/2022 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ichim et al. US 2012/0269774, published 10/25/2012 (hereinafter Ichim, reference of record). This rejection is maintained for the same reasons as described in the office action mailed on 7/8/2021. A response to applicant’s arguments is found below.
	Ichim describes a stem cell transplantation method for treating a number of pulmonary inflammatory diseases including cystic fibrosis, bronchitis, chronic obstructive pulmonary disease, adult respiratory distress syndrome among others (Ichim, para 2, 33 and claim 7). Ichim describes embodiments wherein adipose derived mesenchymal stem cells are used (Ichim, para 35, 43, 45, 51, 130 and claim 10). Ichim describes these adipose tissue derived stem cells to express cell surface markers such as CD29, CD73, CD90, CD105 and CD166 (Ichim, para 20, 38, 45 and 130). According to applicant’s specification, ROR1-positive mesenchymal cells of the present invention express surface markers CD29, CD73, CD90, CD105 and CD166 as indicators of undifferentiation (applicant’s specification, pg 8 lines 14-15). All of these cell surface markers are expressly taught by Ichim indicating that Ichim does inherently describe mesenchymal stem cells which are ROR1- positive. Inherent features need not be recognized at the time of invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent to the prior art reference, see MPEP 2112. Accordingly, Ichim anticipates claims 9-20. 

Response to Traversal
Applicant traverses the instant rejection by arguing that the MSC cells described by Ichim are not ROR-1 positive MSCs. Applicant points to an affidavit from Eiko Uno submitted on 11/8/2021 which shows evidence that the cells described by Ichim show lower ROR1-expression relative to the cells described in the present invention. The affidavit shows FACS data comparing ROR1 expression across various cell lines. Applicant argues that the MSC cells described by Ichim show “almost no ROR1 expression”.
These arguments have been fully considered, but are not found persuasive since the FACS data shows ROR1 expression in all cell types. Although it may be granted that the cells of the present invention show a relative higher expression of ROR1, in fact all the cell types measured show some level of ROR1 expression. Therefore, the cells described by Ichim read on the presently claimed invention. 
Applicant further notes that the claimed ROR-1 positive MSCs differs significantly from conventional MSCs only in the expression of ROR1 antibody, even though MSC markers such as CD29, CD73, CD90, CD105 and CD166 may be expressed in a similar manner as in conventional MSCs described in Ichim. 
This argument has been fully considered but is not found persuasive. Applicants FACS data submitted in the affidavit on 11/8/2021 supports the conclusion that the MSCs described by Ichim do express at least some level of ROR1. Thus, the cells described by Ichim read on the presently claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim (supra) as applied to claims 9-20 in further view of Zhang et al. "Ovarian cancer stem cells express ROR1, which can be targeted for anti–cancer-stem-cell therapy." Proceedings of the National Academy of Sciences 111.48 (2014): 17266-17271 (hereinafter Zhang, reference of record). This rejection is maintained for the same reasons as described in the office action mailed on 7/8/2021. A response to applicant’s arguments is found below.
A description of Ichim can be found above. 
	Zhang describes the role of ROR1 in maintaining stem cell-like gene expression signatures in ovarian cancers (Zhang, abstract). Zhang identified ROR1 as a potential marker for cancer stem cells given its role in maintaining the epithelial-mesenchymal transition as well as enhancing tumor-cell proliferation, migration/invasion and tumorigenicity among other stem cell-like features (Zhang, discussion para 1-3).  
It would have been prima facie obvious to one of ordinary skill in the art to identify ROR1 as a marker of stem cell viability as described by Zhang and used it in the stem cell treatment methods described by Ichim. Zhang identified ROR1 as a marker of cancer stem cell proliferation and identified its essential role in maintaining the epithelial-mesenchymal transition. Therefore, it would have been a matter of combining known prior art elements for one of ordinary skill in the art to identify ROR1 as a marker of stem cell viability and use it to identify viable stem cells in the treatment methods described by Ichim. Furthermore, according to applicant’s specification, ROR1-positive mesenchymal cells express cell surface markers CD29, CD73, CD90, CD105 and CD166 which are all taught by Ichim as described previously (applicant’s specification, pg 8 lines 14-15). One would have been motivated to use ROR1 as a marker of stem cell viability in order to select stem cells with efficient differentiation abilities. One would have a reasonable expectation of success given that ROR1 is fully sequenced and is a known marker for cell proliferation. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant is invited to review previous arguments why the cells described by Ichim read on the presently claimed invention in view of the affidavit submitted on 11/8/2021. 
Furthermore, applicant argues that Zhang does not describe MSCs expressing ROR1 as a treatment against fibrosis or that one of ordinary skill would have a reasonable expectation of success in administering ROR1- positive MSCs to a subject to treat a disease associated with fibrosis. Applicant states that Zhang never describes treatment procedures or describes ROR1 in the context of an MSC based therapy. Applicant argues that MSCs have structural and chemical differences when compared to tumor cells, thus one of ordinary skill would not look to ovarian cancer cells for genes involved in a treatment for fibrosis involving the administration of MSCs.  
This argument has been fully considered but is not found convincing. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. Zhang shows that ROR1 is highly involved in maintaining the epithelial-mesenchymal transition as well as enhancing tumor stem cell proliferation among other stem cell-like features (Zhang, discussion para 1-3).  Thus, although Zhang investigates ROR1 expressing cancer stem cells, one of ordinary skill would understand that genes involved in the epithelial-mesenchymal transition and proliferation might be highly conserved. Given Zhang’s disclosure, it would have been obvious to one of ordinary skill in the art to identify ROR1 as a marker of stem cell viability and used it in the stem cell treatment methods described by Ichim. One would have been motivated to use ROR1 as a marker of stem cell viability in order to select stem cells with efficient differentiation abilities. One would have a reasonable expectation of success given that ROR1 is fully sequenced and is a known marker for cell proliferation. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim (supra) and Zhang (supra) as applied to claims 9-20 in further view of Cai et al. "Matrices secreted during simultaneous osteogenesis and adipogenesis of mesenchymal stem cells affect stem cells differentiation." Acta biomaterialia 35 (2016): 185-193 (hereinafter Cai). This rejection is newly applied to address applicants claim amendments on 11/8/2021.
A description of Ichim and Zhang can be found above. Neither Ichim nor Zhang describe administering ROR1-possitive MSC cell culture supernatants having decorin to a subject. 
However, decorin is a proteoglycan ECM component commonly secreted by MSCs in culture. Thus, decorin would inherently be present in the MSC composition and stem cell therapy methods described by Ichim. Furthermore, although Ichim does not expressly describe the administration of MSC supernatants alone, it is argued that the cellular composition administered by Ichim would inherently contain culture supernatants containing decorin since these are inherent biproducts of the MSC culturing process and would ultimately end up in the final cellular products which are administered to patients. Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but that the subject matter is in fact inherent in the prior art reference, see MPEP 2112. To further support this argument, Cai is presented showing that MSCs in culture readily secrete decorin. Cai performed an analysis of secreted ECM components from cultured MSCs via immunocytochemical staining and found ECM components such as type 1 collagen, biglycan, fibronectin and decorin (Cai, section 2.5). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art to administer ROR1-possitive MSC cell culture supernatants containing decorin since this is an inherent feature of the MSC composition and stem cell therapy methods described by Ichim. Since Ichim describes the administration of ROR1- positive MSCs, it would have been a matter of combining known prior art elements for one of ordinary skill in the art to administer ROR1-possitive MSC cell culture supernatants having decorin to a subject in light of the disclosure of Cai. One would have been motivated to make this combination in order to realize any therapeutic benefits of administering MSC culture supernatants as a treatment for fibrosis, including any ECM or cytokines released by the cultured ROR1-possitive MSCs. One would have a reasonable expectation of success given that there are known methods of isolating culture supernatant for clinical administration and decorin is an inherent ECM component released by MSC cells. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Citation of Other Relevant Prior Art
Cai et al. "Activation of Wnt/β-catenin signalling promotes mesenchymal stem cells to repair injured alveolar epithelium induced by lipopolysaccharide in mice." Stem cell research & therapy 6.1 (2015): 1-11

Pasquinelli et al. "Mesenchymal stem cell interaction with a non‐woven hyaluronan‐based scaffold suitable for tissue repair." Journal of anatomy 213.5 (2008): 520-530


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633